Citation Nr: 1234406	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disability as the result of treatment provided by the New Orleans VA Medical Center (VAMC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1964 to January 1968.  This service included a tour-of-duty in the Republic of South Vietnam where he was wounded and received the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from February 1995, January 1996, and July 1996 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the benefits sought on appeal. 

In April 1997, the appellant proffered testimony at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  It is noted that the appellant was notified in June 2012 that the VLJ, who had been elevated to the position of Acting Chairman of the Board, who had presided over his hearing could no longer consider his appeal as an individual member of the Board.  As such, the appellant was offered the opportunity to present testimony before a different VLJ - an opportunity that he declined.  

The Board considered the issue on appeal in December 1997, July 2002, July 2003, September 2004, August 2006, June 2008, and again in March 2010, each time remanding the appeal for additional development and/or compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The claim has once again been returned to the Board for review.  

Upon reviewing the development that has occurred since March 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board finds that the Appeals Management Center (AMC), in Washington, DC, substantially complied with the mandates of its latest remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 


FINDINGS OF FACT

1.  The objective evidence of record demonstrates that, in 1994 and 1995, the appellant underwent treatment and then laser surgery of the right eye, at the New Orleans VAMC.  The subsequent surgery was performed for the treatment of the appellant's underlying diabetic retinopathy.

2.  The objective and probative medical evidence of record demonstrates that, since undergoing the surgery in 1995, the appellant has become legally blind in his right eye.  

3.  The probative and competent medical evidence of record demonstrates that the appellant's right disability was not caused by or the result of the surgery performed at the VAMC but was caused by the natural progression of the underlying disease - diabetic retinopathy.  


CONCLUSION OF LAW

The criteria compensation under the provisions of 38 U.S.C. § 1151 for a right eye disability based upon VA medical treatment in 1994 and 1995 are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996); 69 Fed. Reg. 46, 426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. § 3.361 (2011)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the 1990s, the appellant received VA medical care for both eyes at the VA Medical Center (VAMC) in New Orleans, Louisiana.  This eye treatment included multiple surgical procedures.  The appellant has averred that during the course of one of these procedures in 1994, a piece of machinery (an eye laser machine) malfunctioned that, within two years of the surgery, caused him to lose vision in his right eye.  As such, he has come before the VA asking that he receive compensation for the loss of vision of his eye.

The Board has thoroughly reviewed all the evidence in the service member's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Over the unfortunately long appellate period, the agency of original jurisdiction (AOJ) and the AMC have sent letters to the appellant providing the notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim involving 38 U.S.C.A. § 1151.  In fact, additional clarifying notice information was most recently sent to the appellant as a result of the Board's last Remand of 2010 followed by the issuance of a supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board notes that while all of these notifications were promulgated after the appellant's initial claim was adjudicated by the RO, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-timely-notify prejudice to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the claimant (and his attorney and the previous accredited representative) over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  A review of the record indicates that over the long course of this appeal, the appellant has undergone many such examinations, and the results of those examinations are of record.  Of note is the most recent medical review that was accomplished following a review of the claims folder.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that, at the very least, that examiner's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant provided testimony before the Board in which he explained the medical treatment he received at the New Orleans VAMC, and then provided information as to why he believed the treatment he received caused the loss of sight in his right eye.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Upon reviewing the development since the Board's various Remands, the Board finds there has been substantial compliance with its remand instructions with respect to the pronouncements made by the Court with respect to this claim.  That is, the Board believes that the Board's Remands, to include the actions that were sent back to the RO/AMC for the purpose of clarification or further development in conjunction with a previous action, have resolved any deficiencies that may have existed with the claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Based on the foregoing, the Board finds that the AMC has substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Laws and Regulations

As indicated, the appellant believes that because of the surgical treatment, he now has an additional disability that is the fault of the VA health care system.  He has submitted a claim for benefits pursuant to 38 U.S.C.A. § 1151 that was received by the RO in February 1996. 

At the time that the appellant filed his claim for benefits, the law provided under 38 U.S.C.A. § 1151 (West 1991) that, where a appellant shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such appellant's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected. 

As will be discussed below, the above statutory and regulatory provisions apply in the adjudication of claims for benefits under section 1151 which were filed on or before October 1, 1997.  Amendments to 38 C.F.R. §§ 3.358 and 3.800 were subsequently issued.  See 69 Fed. Reg. 46,426, 46,433-435 (Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.358, 3.800, etc. (2009)). 

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States Supreme Court (Supreme Court) found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  The Supreme Court further found that the implementing regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  However, that same Court decision further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment. . . VA's action is not the cause of the disability in those situations."  In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability, but that not every additional disability was compensable. 

Thereafter, the Secretary of Veterans Affairs sought an opinion from the Attorney General of the United States as to the full extent to which § 1151 benefits were authorized under the Supreme Court's decision.  The requested opinion was received from the Department of Justice's Office of Legal Counsel on January 20, 1995.  In essence, the Department of Justice concluded "that the [Supreme] Court intended to recognize only a narrow exclusion [to the "no fault" rule], confined to injuries that are the necessary, or at most, close to certain results of medical treatment." 

On March 16, 1995, amended VA regulations were published to conform to the Supreme Court's decision in Gardner.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the "fault" requirement that was struck down by the Supreme Court. 38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that compensation will not be payable for the continuance or natural progress of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides that "[c]ompensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the appellant, or, in appropriate cases, the appellant's representative.  'Necessary consequences' are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is precluded where disability (1) is not causally related to VA hospitalization or medical or surgical treatment, or (2) is merely coincidental with the VA hospitalization or medical or surgical treatment, or (3) is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized, or (4) is the certain or near certain result of the VA hospitalization or medical or surgical treatment.  Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service-connected.  61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c). 

Effective October 1, 1997, 38 U.S.C. § 1151, relating to benefits for persons disabled by treatment or vocational rehabilitation, was amended by Congress.  See section 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the Supreme Court's decision in the Gardner case, which held that no showing of negligence is necessary for recovery under section 1151.  However, in a precedent opinion, the VA Office of the General Counsel held that all claims for benefits under 38 U.S.C. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97. 

Therefore, under the statute and the opinion of the General Counsel cited above, this claim must be adjudicated in accord with the earlier version of 38 U.S.C.A. § 1151 and the May 23, 1996, final regulation, as amended in 2004.  Thus, neither evidence of an unforeseen event nor evidence of VA negligence would be required in order for this claim to be granted. 

The Board is aware that, generally, whenever there is a change in law during the course of a claim and appeal, the Board considers both the former and the current criteria because, should a liberalized analysis be warranted under the revised provisions, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327  (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009). 

In this matter, the Veteran clearly is placed at an advantage by having his claim decided under the previous provisions of the section 1151 statute, because that law, as interpreted in the Gardner litigation, did not require a showing of VA malpractice of some kind in order for the claimant to prevail. 

III.  Facts and Discussion 

The post-service medical treatment records for 1994 to 1996 show that in 1994, the appellant had been diagnosed as suffering from diabetic retinopathy.  Through the eye department of the VAMC in New Orleans, the appellant was scheduled for a pan retinal photocoagulation in an attempt to prevent hemorrhage, retinal detachment, and to preserve visual acuity due to diabetic retinopathy.  In other words, because of the appellant's proliferative diabetic retinopathy, laser surgery was proposed and accomplished for the purpose of reducing any further hemorrhages in the back/retina of the eye along with reducing the possibility of retinal detachment.  It was also thought that such a procedure might preserve the appellant's remaining sight.  The laser surgery was not proposed as a cure but only as a treatment to slow further vision loss.  

The appellant underwent the first laser surgery on the right eye on January 30, 1995.  Visual acuity in the right eye before surgery was 20/30; following the surgery, visual acuity in the right eye was 20/30.  Another laser surgery of the right eye was accomplished on January 22, 1996.  After the surgery, the appellant's visual acuity was measured to be 20/30.  Nevertheless, within six months of the second surgery, the appellant's vision in the right eye began to deteriorate.  By August of 1996, the appellant was legally blind in the right eye with hand motion vision only.  

Because the appellant's vision in the right eye was not saved, he has averred that faulty laser equipment was used in the performance of the surgery.  He has intimated that VA personnel did not know what they were doing when the surgery was performed.  He has maintained that "but for" the surgery, he would still have vision in his eye.

Over the long course of this appeal, numerous health care professionals have been contacted and asked to provide an opinion with respect to the appellant's well-meaning assertions.  For example, the Chief of the Eye Clinic at the New Orleans VAMC offered in February 2005 the following:

The veteran's eye disorder was not caused by VA medical treatment.  His underlying diabetes caused a right eye hemorrhage between the visits of 10.3.94 and 1.23.95.  He never recovered vision in that eye after the hemorrhage.

This followed a VA doctor's very detailed opinion of June 1998 that stated:

An opinion was requested as to whether it is at least as likely as not that any current right eye disorder occurred as a result of a surgical procedure at the VAMC in New Orleans.  The C-file has been reviewed in detail.  The following pertinent facts have been obtained from copies of the records of the VAMC in New Orleans.  In March of 1994, the patient's visual acuity was 20/20 in the right eye and 20/40 in the left.  The patient, however, was noted to have severe NPDR in both eyes with diffuse CSME in both eyes.  The patient underwent focal Argon laser to the left eye in March 1994.  The patient returned several days later and was suppose to have focal laser of the right eye in March of 1994.  However, because of "pupils small, fixation poor" the laser could not be performed on that day. . . . 

On August 29, 1994, the patient's visual acuity was 20/60 in the right eye and 20/30 in the left.  Again, the patient was noted to have severe nonproliferative diabetes retinopathy in both eyes and clinically significant macular edema in the right eye.  A  fluorescein angiogram was scheduled and the patient was to receive focal laser following the  fluorescein angiogram.  The patient returned on 9-15-94.  At that time visual acuity was 20/30 in each eye.  The note in the chart reads "fundus photos only with some difficulty."  On 10-3-94, a  fluorescein angiogram was attempted, however, the patient experienced nausea, vomiting and a change in sensorium.  The "patient had unsteady gait and fell to the floor."  The patient was treated with I.V. and I.M. Benadryl and the Emergency Room was notified.

The patient was next seen on January 23, 1995, at the time the visual acuity of the right eye had deteriorated to count fingers, the left eye was still 20/30.  The patient was noted to have a macular hemorrhage in the right eye. . . .

Based on the information in the chart and on the examination in this facility, the nature and extent of the bilateral eye disorder is as follows:  The nature of the eye disorder is diabetic retinopathy.  The patient is legally blind in the right eye with a traction retinal detachment, vascular occlusions and an RAPD.  In the left eye, the patient shows evidence of residual proliferative diabetic retinopathy with NVE.  The patient does not have clinically significant macula edema in the left eye at the time.  

An opinion was requested as to whether it is at least as likely as not that the current right eye disorder occurred as a result of a surgical procedure at the VAMC in New Orleans.  In my opinion, it is not likely that the current right eye disorder occurred as a result of a surgical procedure at the VAMC.  The rationale for this is as follows:  Although the patient had 20/20 vision in the right eye as of March 1994 he already had developed severe nonproliferative diabetic retinopathy and significant macula edema in the right eye at that time.  The significance of severe nonproliferative diabetic retinopathy is that there is a high risk, greater than 50%, of developing proliferative diabetic retinopathy within one year.  The natural course for the disease then was to develop proliferative changes within a year.  The patient did experience an allergic reaction to an attempted  fluorescein angiogram on October 3, 1994.  However, this would not have caused proliferative changes.  Had proliferative changes, in fact, been present it is conceivable that severe vomiting may have triggered a hemorrhage, however, there was no note of any proliferative changes in the patient's retina at that time.  When the patient returned in January 1995 the visual acuity was reduced to counting fingers as a result of the hemorrhage.  There was an apparent episode where laser was attempted at the VA New Orleans in which the laser was focusing poorly and it appears that a second laser procedure was performed by the Tulane Retinal Fellow.  However, there is nothing in the record to suggest that any damage occurred while using the laser at the VA New Orleans.  It rather seems that the laser was simply focusing poorly and was not effective. . . .

The above opinion was reconfirmed, not only in the 2005 opinion, but again in May 2010.  At that time, a VA doctor reviewed the appellant's medical records and then proffered the following opinion:

	. . . Impaired vision in both eyes is not caused by or a result of laser malfunction . . . The impaired vision in both eyes is related to severe diabetic retinopathy.

Over the long course of this appeal, i.e., since 1996, the appellant has not submitted any medical documents or medical opinions that would corroborate his various assertions.  As noted in the most complete opinion, that of 1998, the appellant's VA medical treatment records have been obtained and included in the claims folder.  The Board would further point out that when the medical doctor provided his abbreviated opinion in 2010, he had access to all of the appellant's medical records.  Also contained in the claims folder are any other records that the VA has been apprised thereof.  These records do not contain an assessment that is contrary to the one given by the VA physicians in 1998, 2005, or 2010. 

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's lay statements during the course of this appeal have not been contradictory.  Since the appellant filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by himself.  Yet, it is also noted that despite the appellant's assertions, the medical records have not mirrored his nonexpert hypothesis concerning his right eye disability.  Thus, the Board finds that the appellant's statements are, at the very least, credible, probative, and they add some but minimal weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

In weighing the evidence on file, the Board notes that a VA examiner has reviewed the record and has rendered a medical opinion that the appellant's right eye disability, and his subsequent blindness, was not caused by any care he received by the VA.  Two other VA doctors have also made the same conclusion.  Instead, all three doctors have concluded, without reservation, that the appellant's disability is result of the natural progression of his underlying diabetic retinopathy.  

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are the three medical opinions concerning the etiology of the appellant's current right eye disability.  All three opinions have, without hesitation, found that the appellant's current disorder was not related to or caused by or the result of treatment he received in 1994 and 1995 at the VA Medical Center in New Orleans.  Again, the Board notes that the appellant has not submitted any medical opinions that would tend to refute or contradict the opinions of the VA physicians.  Moreover, the appellant has not proffered any statements or arguments refuting or calling into questions the conclusions made by all three doctors over the course of this appeal.  In providing their opinions, the physicians were not equivocal, vague, or ambiguous with their opinion that the appellant's surgical treatment did not lead to the development of his current right eye disability.  Moreover, at least one of three doctors provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinions as they appear to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  To state the matter in a different way, the Board accepts the examiners' opinions as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports taken in toto, and the fact that each opinion was based on a review of the applicable record, the Board finds such opinions are probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  And, as previously stated, there are no medical opinions to the contrary or that would call into question the veracity of those opinions.  

Hence, the Board is left with the contentions made by the appellant.  These statements were undoubtedly made in good faith; however, the appellant is not a doctor nor has he undergone medical training.  A lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  If the claimed disability is manifested by observable symptoms, lay evidence of symptomatology may be adequate to show the nexus between the current disability and the in-service disease or injury.  Nevertheless, medical evidence is required to show a relationship between the reported symptomatology and the current disability, unless the relationship is one to which a lay person's observations are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

In this instance, the appellant was and is competent to say that that he noticed that his sight in the right eye diminished around the time he was undergoing laser surgery at the VAMC in New Orleans.  However, he is not competent to say that he has an actual additional disability that is related to the surgery that was performed.  In other words, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Notwithstanding the above, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting his belief that he is now legally blind in the right eye because of the laser surgery he underwent.  The Board also believes that the appellant is sincere in expressing that opinion.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the nature of the appellant's right eye disability.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

Upon review of the probative evidence of record, the Board is of the opinion that the preponderance of the objective evidence of record fails to show that the appellant now suffers from an additional disability of the right eye due to treatment at a VA medical facility in 1994 and 1995.  While the appellant may contend that he now suffers from blindness in the right eye, such a condition, unfortunately, is the by-product or end result of his underlying illness.  There is no competent, medical evidence suggesting that the appellant has a disorder that is attributable to the surgery.  The records from the time of treatment do not indicate any increased in disability following the corrective surgery due to VA medical treatment.  Rather, the medical records show that the appellant's diabetic retinopathy became worse, or more debilitating, and that this was simply the natural progression of the disease.  

Accordingly, it is the Board's conclusion that the preponderance of the competent and probative evidence of record is against the appellant's claim for section 1151 benefits for residuals of a right eye disability as a result of VA medical care administered in 1994 and 1995 at the VA Medical Center in New Orleans.  

In summary, compensation is not warranted for a right eye disability claimed by the appellant as due to VA medical treatment, because the weight of the evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of its longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  The Board is very sympathetic to the appellant's assertions and the disability from which he now suffers therefrom, and it understand his concerns, but the competent medical evidence of record does not place his claim in relative equipoise.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. at 55-57.  Therefore, the appellant's claim is denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151for a right eye disability based upon Department of Veterans Affairs medical treatment is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


